DETAILED ACTION
Status of the Claims
Claims 1, 3-19, 21-25, and 27-38 are currently pending and examined herein.
The following Office Action is in response to Applicant’s communication dated 01/22/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Stoeckius et al. and Kozarewa et al.
Claims 1, 3-19, 21-25, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeckius et al. (U.S. PGPub 2018/0251825 A1, which claims priority to U.S. provisional 62/453,726, filed Feb. 2, 2017 and hereinafter referred to as ‘726, of record) in view of Kozarewa et al. (High-Throughput Next Generation Sequencing: Methods and Applications, 2011, Methods in Molecular Biology, vol. 733, DOI 10.1007/978-1-61779-089-8_20, of record). 
claims 1(in part), 4-6 and 18-19, ‘726 teaches a composition, comprising a first oligonucleotide-associated antibody and a second oligonucleotide-associated antibody (e.g., ligands, which can be antibodies as per p. 4 and p. 10, attached or conjugated to an oligonucleotide barcode sequence, as per the paragraph bridging pp. 13-14), wherein the first oligonucleotide-associated antibody comprises a first antibody capable of specifically binding to a first protein target (e.g., protein targets such as cell surface antigens or proteins as per p. 3 and p. 9, including human or mouse CD29 as per the Figures and Example 1) and is associated with a first oligonucleotide (e.g., an oligonucleotide barcode sequence, as per the paragraph bridging p. 3 or pp. 13-14, stating that it “is specific for a single ligand”), wherein the first oligonucleotide comprises a binding site for a first target sequence (e.g., an anchor, as per p. 3 and/or p. 15, which can be a poly(A) sequence as per p. 16, for binding a poly(T) target, also as per p. 16), a binding site for a first universal primer (e.g., an ‘amplification handle’ as per p. 3 and p. 13), and 
the second oligonucleotide-associated antibody comprises a second antibody capable of specifically binding to a second protein target (e.g., protein targets such as cell surface antigens or proteins as per p. 3 and p. 9, including human or mouse CD29 as per the Figures and Example 1) and is associated with a second oligonucleotide (e.g., an oligonucleotide barcode sequence, as per the paragraph bridging p. 3 or pp. 13-14, stating that it “is specific for a single ligand”), wherein the second oligonucleotide comprises a binding site for a second target sequence (e.g., an anchor, as per p. 3, which can be a poly(A) sequence as per p. 16, for binding a poly(T) target, also as per 
wherein the first protein target and the second protein target are different (e.g., (e.g. “one or more ‘additional’ constructs directed to different targets” as per p. 3 and/or “’[f]irst construct’ defines a construct with these specified components in which a single specified ‘first’ ligand bins a specific ‘first’ target” and that “’additional construct’ refers to a construct that differs from any other construct used in the compositions and methods defined herein in the identity of the target, ligand, and Barcode” as per p. 8).
Regarding claims 3 and 7, ‘726 teaches the above, wherein (1) in the first oligonucleotide, the first sequence is located between the binding site for the first target sequence and the binding site for the first universal primer, (2) in the second oligonucleotide, the second sequence is located between the binding site for the second target sequence and the binding site for the second universal primer, or both (1) and (2) and wherein the binding site for the first target sequence is at the 3' region of the first oligonucleotide, the binding site for the second target sequence is at the 3' region of the second oligonucleotide, or both (e.g., as per Fig. 2).
Regarding claim 8, ‘726 teaches the above, wherein the first oligonucleotide is -241-68EB-298707-US3 / P-15407.USO1CONPATENT reversibly associated with the first antibody, the second oligonucleotide is reversibly associated with the second antibody, or both (e.g., using a disulfide linkage as per p. 19).  
Regarding claim 9, ‘726 teaches the above, wherein the first oligonucleotide and the second oligonucleotide is associated with the first antibody and the second antibody, respectively, through a chemical group selected from the group consisting of a 
Regarding claim 10, ‘726 teaches the above, wherein the first oligonucleotide, the second oligonucleotide, or both, is 50-500 nucleotides in length (e.g., as per p. 12).  
Regarding claim 11, ‘726 teaches the above, wherein the first sequence, the second sequence, or both, is 6-60 nucleotides in length (e.g., as per the paragraph bridging pp. 14-15).  
Regarding claim 12, ‘726 teaches the above, wherein the first oligonucleotide, the second oligonucleotide, or both, comprises a poly(A) sequence (e.g. poly(A) as per p. 16).  
Regarding claims 13-14, ‘726 teaches the above, further comprising one or more additional antibodies which are not associated with an oligonucleotide, and wherein the one or more additional antibodies which are not associated with an oligonucleotide are the same as the first antibody or the second antibody (e.g. antibodies that failed to form a disulfide linkage to the oligonucleotide).  
Regarding claim 15, ‘726 teaches the above, wherein at least one of the first protein target and the second protein target is a cell-surface protein, a cell marker, a B-cell receptor, a T-cell receptor, an antibody, an intracellular protein, a major histocompatibility complex, a tumor antigen, a receptor, or any combination thereof (e.g., CD29 as per the Figures and Example 1).  
Regarding claim 16, ‘726 teaches the above, wherein the first universal primer, the second universal primer, or both, is a sequencing primer associated with high-throughput sequencing platforms (e.g., Amplification Handles as per p. 23).  
claim 17, ‘726 teaches the above, wherein the first universal primer, the second universal primer, or both, is a PCR primer (e.g., Amplification Handles as per p. 23).  
Regarding claims 21-25, ‘726 teaches the above, further comprising one or more additional oligonucleotide-associated antibodies, comprising a third oligonucleotide-associated antibody (e.g., ligand, which can be an antibodies, as per p. 4 and/or p. 10) which comprises a third antibody capable of specifically binding to a third protein target (e.g. “used to bind specifically to a single identified target” as per p. 10) that is different from the first and second protein targets (e.g. “one or more ‘additional’ constructs directed to different targets” as per p. 3), and is associated with an oligonucleotide comprising a binding site for a third target sequence (e.g., an anchor, as per p. 3 and/or p. 15, which can be a poly(A) sequence as per p. 16, for binding a poly(T) target, also as per p. 16), a binding site for a third universal primer (e.g., “amplification handle” as per p. 13), and an identifier sequence (e.g., an oligonucleotide barcode sequence, as per the paragraph bridging p. 3 or pp. 13-14, stating that it “is specific for a single ligand”).  
Regarding claims 27(in part) and 28-29, ‘726 teaches the above, further comprising a plurality of barcoding particles each comprising a plurality of oligonucleotide probes each comprising a target binding region and a barcode sequence selected from a diverse set of unique barcode sequences, wherein the plurality of barcoding particles comprises sepharose beads, streptavidin beads, agarose beads, magnetic beads, silica beads, silica-like beads, anti-biotin microbeads, anti-
Regarding claim 30, ‘726 teaches the above, further comprising a plurality of partitions configured to accommodate a single cell and one of the plurality of barcoding particles (e.g. droplets, as per p. 4).
Regarding claims 31(in part) and 35(in part), ‘726 teaches the above composition, comprising a third and fourth additional oligonucleotide-associated antibodies that are specific for third and fourth protein targets that are different from each other (e.g. “one or more ‘additional’ constructs directed to different targets” as per p. 3 and/or “’[f]irst construct’ defines a construct with these specified components in which a single specified ‘first’ ligand bins a specific ‘first’ target” and that “’additional construct’ refers to a construct that differs from any other construct used in the compositions and methods defined herein in the identity of the target, ligand, and Barcode” as per p. 8).
Regarding claim 33, ‘726 teaches the above, wherein the first antibody and the third antibody are the same, or the second antibody and the fourth antibody are the same (e.g., when the first construct is the same or substantially the same as the third construct, wherein p. 3 teaches that “[e]ach ‘substantially identical’ construct differs from any other reference construct (e.g., the ‘first’ construct or an ‘additional’ construct) in the composition only in the identity of the sequence of the optional RMT or the absence of an RMT from the reference construct).  
Regarding claim 34, ‘726 teaches the above, wherein the first protein target and the third protein target are the same, or the second protein target and the fourth protein 
Regarding claim 37, ‘726 teaches the above, wherein the first antibody and the third antibody are the same, or the second antibody and the fourth antibody are the same, or both (e.g., the ‘first’ construct or an ‘additional’ construct) in the composition only in the identity of the sequence of the optional RMT or the absence of an RMT from the reference construct).  
Regarding claim 38, ‘726 teaches the above, wherein the first protein target and the third first protein target are the same, or the second first protein target and the fourth first protein target are the same, or both (e.g., the ‘first’ construct or an ‘additional’ construct) in the composition only in the identity of the sequence of the optional RMT or the absence of an RMT from the reference construct).  
However, it is noted that the ‘726 is silent on the use of sample indexing sequences as per claims 1, 27, 31, and 35.  
Kozarewa teaches the beneficial use of sample indexing sequences as a means to multiplex sequencing (e.g. as per the Abstract and throughout).
Regarding claims 32 and 36, ‘726 in view of Kozarewa suggests the above, wherein the first sample indexing sequence and the third sample indexing sequence are different (e.g. in the cases wherein the target is the same and the sample is different, such that they can be sequenced together and computationally separated later).  
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the sample indexing sequences in the manner of Kozarewa in the antibody-oligonucleotide conjugates of ‘726.  One of ordinary skill in the art would have been motivated to do so since Kozarewa teaches that this will increase the efficiency of high-throughput next-generation sequencing (e.g. as per the Abstract and Introduction sections).  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 01/22/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 8-12 assert that ‘726 “is directed to determine the presence/quantifying of targets … not to sample indexing” and that “Kozarewa does not teach or suggest the presently recited composition and system comprising a first oligonucleotide-associated antibody and second oligonucleotide-associated antibody, wherein the first and second oligonucleotide-associated antibodies are capable of specifically binding to different protein targets while also comprising sample indexing oligonucleotides with the same sample indexing sequence” (emphasis added).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639